Per Curiam:,
This case turns upon the proper interpretation of the clause of the will of Thomas White, the father of the plaintiff, which reads as follows: “ I also will to my beloved wife the farm on which we now reside for and during her natural lifetime, and *259at her death to fall to my daughter Mary Jane and her heirs, but should she my said daughter, die without issue then in that ease I direct the farm to be sold by my executors, to the best advantage of the estate, and the proceeds thereof equally divided between my son Jos. Marpelandthe Episcopal Foreign Methodist Missionary Society, to be paid over to them as soon as circumstances will permit.”
The plaintiff’s contention is that since she has survived the testator, and also the widow who was life tenant, and since she has had issue which survived them and still survives, she has taken an estate in fee simple. It is stated that this was the view taken by the court below, and it seems clear to us that this interpretation effectuates the intention of the testator and is amply sustained by the authorities cited in the appellee’s brief. It follows that the court was right in giving judgment for the plaintiff.
Judgment affirmed.